     Case 2:18-cv-03274-JAM-KJN Document 63 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     ARTHUR J. GALLAGHER & CO.,                        No. 2:18–cv–3274–JAM–KJN
11
                        Plaintiff,                     ORDER
12
            v.                                         (ECF No. 61)
13
     ROBERT PETREE, et al.,
14
                        Defendants.
15

16          On January 15, 2021, the court held a telephonic informal discovery conference regarding

17   certain discovery disputes in this litigation. Daniel Richardson participated for plaintiff, and

18   Robert Carroll participated for defendants. The parties submitted a joint statement regarding the

19   dispute. (ECF No. 61.) For the reasons discussed with counsel at the conference, the court issues

20   the following ORDERS:

21      1. The court denies without prejudice defendants’ request to compel plaintiff to run a search

22          of its email system for {“Petree” + “Ogletree,” excluding results containing

23          “Ogletree.com”}. If defendants discover documents that support a need for these specific

24          search terms, the court is willing to reconsider the issue after further meet and confer

25          between the parties;

26      2. By January 29, 2021, defendants shall produce to plaintiff all non-privileged documents

27          and material currently identified on defendants’ privilege logs that has been redacted or

28          withheld on the basis of confidentiality, privacy, or trade secrecy. This material, as
                                                       1
     Case 2:18-cv-03274-JAM-KJN Document 63 Filed 01/15/21 Page 2 of 2


 1               appropriate, may be designated as “Confidential” or “Highly Confidential – Attorneys’

 2               Eyes Only,” pursuant to the existing blanket protective order entered in this case. If

 3               defendants wish to avoid production of specific non-privileged documents or portions of

 4               documents, a narrowly-tailored motion for protective order is required;

 5        3. By 5:00 pm on January 15, 2021, defendants shall submit to the court for in camera

 6               review the three pages of documents consisting of the “opinion memo” and the cover

 7               email sent from HUB to Petree, currently being withheld on grounds of the joint

 8               defense/common interest doctrine. Defense counsel shall advise the court by 2:00 pm on

 9               Tuesday, January 19, 2021, whether an opportunity for further briefing is desired on this

10               privilege issue;

11        4. Defendants shall produce to plaintiff an updated privilege log providing more detailed

12               descriptions for any of the 25 redactions that defendants continue to reasonably believe

13               are protected under the attorney-client privilege; and

14        5. The parties are advised that if any of the above issues require further judicial intervention,

15               the basis for seeking further relief from the court must be compelling, as sanctions against

16               one or more parties are likely to accompany further court orders.

17   IT IS SO ORDERED.

18   Dated: January 15, 2021

19

20
21

22
     gall.3274
23

24

25

26
27

28
                                                          2
